


Exhibit 10.6

 

ABBVIE NON-EMPLOYEE DIRECTORS’ FEE PLAN

 

(Amended and Restated Effective as of May 6, 2016)

 

--------------------------------------------------------------------------------


 

ABBVIE

NON-EMPLOYEE DIRECTORS’ FEE PLAN

 

SECTION 1.
PURPOSE

 

This AbbVie Non-Employee Directors’ Fee Plan (the “Plan”) is maintained by
AbbVie Inc. (the “Company”) to attract and retain as members of its Board of
Directors persons who are not full-time employees of the Company or any of its
subsidiaries but whose business experience and judgment are valuable assets to
the Company and its subsidiaries.  This document is an amendment and restatement
of the Plan adopted by the Company effective January 1, 2013.  The terms of the
Plan set forth in this document shall be effective as of May 6, 2016 (the
“Effective Date”).

 

SECTION 2.
DIRECTORS COVERED

 

As used in the Plan, the term “Director” means any person serving on the Board
of Directors of the Company on the Effective Date or at any time thereafter who
is not a full-time employee of the Company or any of its subsidiaries.

 

SECTION 3.
 FEES PAYABLE TO DIRECTORS

 

3.1                               Each Director shall be entitled to a deferred
fee of $105,000 per year, earned monthly for each calendar month or portion
thereof that the Director holds such position with the Company, excluding the
month in which the Director is first elected to such position.

 

3.2                               Lead Director and Executive Committee Chair
Fees

 

(a)                                 A Director who serves as Lead Director for
the Board of Directors shall be entitled to a deferred fee of $25,000 per year,
earned monthly for each calendar month or portion thereof that the Director
holds such position, excluding the month in which the Director is first elected
to such position.

 

(b)                                 A Director who serves as Chair of the
Executive Committee of the Board of Directors shall be entitled to a deferred
fee of $19,200 per year, earned monthly for each calendar month or portion
thereof that the Director holds such position, excluding the month in which the
Director is first elected to such position.

 

3.3                               Audit Committee Fees

 

(a)                                 A Director who serves as Chair of the Audit
Committee of the Board of Directors shall be entitled to a deferred fee of
$25,000 per year, earned monthly for each calendar month or portion thereof that
the Director holds such position, excluding the month in which the Director is
first elected to such position.

 

--------------------------------------------------------------------------------


 

(b)                                 Each Director who serves on the Audit
Committee of the Board of Directors (other than the Chair of the Audit
Committee) shall be entitled to a deferred fee of $6,000 per year, earned
monthly for each calendar month or portion thereof that the Director holds such
position, excluding the month in which the Director is first elected to such
position.

 

3.4                               A Director who serves as Chair of the
Compensation Committee of the Board of Directors shall be entitled to a deferred
fee of $20,000 per year, earned monthly for each calendar month or portion
thereof that the Director holds such position, excluding the month in which the
Director is first elected to such position.

 

3.5                               A Director who serves as Chair of the
Nominations Committee of the Board of Directors shall be entitled to a deferred
fee of $20,000 per year, earned monthly for each calendar month or portion
thereof that the Director holds such position, excluding the month in which the
Director is first elected to such position.

 

3.6                               A Director who serves as Chair of any other
Committee created by the Board of Directors shall be entitled to a deferred fee
of $20,000 per year, earned monthly for each calendar month or portion thereof
that the Director holds such position, excluding the month in which the Director
is first elected to such position.

 

3.7                               A Director’s Deferred Fee Account shall be
credited with interest annually. The rate of interest credited to deferred fees
shall be equal to: (a) the average of the “prime rate” of interest set forth on
the Bloomberg Screen BTMM or comparable successor quotation service on the first
business day of January and the last business day of each month of the fiscal
year; plus (b) two hundred twenty-five (225) basis points.  For purposes of this
provision, the term “deferred fees” shall include “deferred monthly fees,” and
“deferred meeting fees,” and shall also include any such interest credited
thereon.

 

3.8                               For purposes of Sections 3.1, 3.2, 3.3, 3.4,
3.5 and 3.6, the automatic deferral of the fees specified therein shall be
subject to a Director’s election to receive such fees currently pursuant to
Section 4.1 or Section 8.1 of the Plan.

 

SECTION 4.
PAYMENT OF DIRECTORS’ FEES

 

4.1                               Any Director may, by written notice filed with
the Secretary of the Company no later than December 31 in a calendar year, elect
to receive current payment of all or any portion of the monthly and meeting fees
earned by him in calendar years subsequent to the calendar year in which he
files such notice, in which case such fees shall not be deferred but shall be
paid quarterly as earned and no interest shall be credited thereon.  Such
election shall be irrevocable as of December 31 of the year prior to the year in
which the fees will be earned.

 

Notwithstanding the timing requirements described above, an individual who is
newly elected as a Director may make the election described above by filing it
with the Secretary of the Company within the thirty (30) day period immediately
following the date he or she first becomes a Director eligible to participate in
the Plan (and all plans that would be aggregated with the Plan pursuant to
Treasury Regulation §1.409A-1(c)(2)(i)), provided that the

 

2

--------------------------------------------------------------------------------


 

compensation subject to such election relates solely to services performed after
the date of such election and provided, further, that such election shall become
irrevocable on the thirtieth day following the date he or she first becomes a
Director eligible to participate in the Plan.  In no event shall the fees
subject to an election under this Section 4.1 be paid later than the last day of
the “applicable 2½ month period,” as such term is defined in Treasury Regulation
§1.409A-1(b)(4)(i)(A).  Any Director who has previously provided notice pursuant
to this Section 4.1 may, by written notice filed with the Secretary of the
Company no later than December 31 in a calendar year, elect to defer payment of
all or a portion of the monthly and meeting fees earned by him in calendar years
subsequent to the year in which he files such notice, in which case such fees
shall be paid to him in accordance with Section 4.2 below.

 

4.2                               A Director’s deferred fees earned pursuant to
the Plan shall commence to be paid on the first day of the calendar month next
following the earlier of his death or his attainment of age sixty-five (65) if
he is not then serving as a Director, or the termination of his service as a
Director if he serves as a Director after the attainment of age sixty-five (65).

 

4.3                               A Director’s deferred fees that have commenced
to be payable pursuant to Section 4.2 shall be payable in annual installments in
the order in which they shall have been deferred (i.e., the deferred fees and
earnings thereon for the earliest year of service as a Director will be paid on
the date provided for in Section 4.2, the deferred fees for the next earliest
year of service as a Director will be paid on the anniversary of the payment of
the first installment, etc.).

 

4.4                               A Director’s deferred fees shall continue to
be paid until all deferred fees which he is entitled to receive under the Plan
shall have been paid to him (or, in case of his death, to his beneficiary).

 

4.5                               If a Director incurs a termination of service
as a Director within two (2) years following the occurrence of a Change in
Control (as defined below), the aggregate unpaid balance of such Director’s
deferred fees plus all unpaid interest credited thereon shall be paid to such
Director in a lump sum within thirty (30) days following the date of such
termination of service; provided, however, that if such Change in Control does
not constitute a “change in control event” (as defined in Treasury Regulation
§1.409A-3(i)(5)), then the aggregate unpaid balance of such Director’s deferred
fees shall be paid in accordance with Sections 4.2 and 4.3.

 

Notwithstanding any other provision of the Plan, if a Director has made the
alternative election set forth in Section 8.1, and if such Director incurs a
termination of service as a Director within five (5) years following the
occurrence of a Change in Control, the aggregate unpaid balance of such
Director’s fees deposited to the Director’s Grantor Trust (as defined below)
plus all unpaid interest credited thereon, shall be paid to such Director from
the Director’s Grantor Trust in a lump sum within thirty (30) days following the
date of such termination of service.

 

4.6                               A “Change in Control” shall be deemed to have
occurred on the earliest of the following dates:

 

(a)                                 the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates)

 

3

--------------------------------------------------------------------------------


 

representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or

 

(b)                                 the date the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board of Directors and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board of Directors or nomination
for election by the Company’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended; or

 

(c)                                  the date on which there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (i) a merger
or consolidation (A) immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the Board of Directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof and (B) which
results in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 50% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the date the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company, in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Plan: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

4.7                               A “Potential Change in Control” shall exist
during any period in which the circumstances described in paragraph (a), (b),
(c) or (d), below, exist (provided, however, that a Potential Change in Control
shall cease to exist not later than the occurrence of a Change in Control):

 

(a)                                 The Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(a) shall cease to exist upon the expiration or other termination of all such
agreements.

 

(b)                                 Any Person (without regard to the exclusions
set forth in clauses (i) through (iv) of such definition) publicly announces an
intention to take or to consider taking actions the consummation of which would
constitute a Change in Control; provided that a Potential Change in Control
described in this paragraph (b) shall cease to exist upon the withdrawal of such
intention, or upon a determination by the Board of Directors that there is no
reasonable chance that such actions would be consummated.

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including any securities beneficially owned by such Person which are or were
acquired directly from the Company or its Affiliates).

 

(d)                                 The Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control exists; provided that a Potential Change in Control described in this
paragraph (d) shall cease to exist upon a determination by the Board of
Directors that the reasons that gave rise to the resolution providing for the
existence of a Potential Change in Control have expired or no longer exist.

 

5

--------------------------------------------------------------------------------


 

4.8                               The provisions of Sections 4.5, 4.6, 4.7 and
this Section 4.8 may not be amended or deleted, nor superseded by any other
provision of this Plan, (i) during the pendency of a Potential Change in Control
and (ii) during the period beginning on the date of a Change in Control and
ending on the date five (5) years following such Change in Control.

 

SECTION 5.
CONVERSION TO COMMON STOCK UNITS

 

5.1                               Any Director who is then serving as a director
may, by written notice filed with the Secretary of the Company, irrevocably
elect to have all or any portion of deferred fees previously earned but not yet
paid, transferred from the Director’s Deferred Fee Account to a stock account
established under this Section 5 (“Stock Account”). Any election as to a portion
of such fees shall be expressed as a percentage and the same percentage shall be
applied to all such fees regardless of the calendar year in which earned or to
all deferred fees earned in designated calendar years, as specified by the
Director. A Director may make no more than one notional investment election
under this Section 5.l in any calendar year. All such elections may apply only
to deferred fees for which an election has not previously been made and shall be
irrevocable.

 

5.2                               Any Director may, by written notice filed with
the Secretary of the Company, elect to have all or any portion of deferred fees
earned subsequent to the date such notice is filed credited to a Stock Account
established under this Section 5. Fees covered by such election shall be
credited to such account at the end of each calendar quarter in, or for which,
such fees are earned. Such election may be revoked or modified by such Director,
by written notice filed with the Secretary of the Company, as to deferred fees
to be earned in calendar years subsequent to the calendar year such notice is
filed, but shall be irrevocable as to deferred fees earned prior to such year.

 

5.3                               Deferred fees credited to a Stock Account
under Section 5.1 shall be converted to Common Stock Units by dividing the
deferred fees so credited by the closing price of common stock of the Company on
the date the notice of election under Section 5 is received by the Company (or
the next business day, if there are no sales on such date) as reported on the
New York Stock Exchange Composite Reporting System. Deferred fees credited to a
Stock Account under Section 5.2 shall be converted to Common Stock Units by
dividing the deferred fees so credited by the closing price of common stock of
the Company as of the last business day of the calendar quarter for which the
credit is made, as reported on the New York Stock Exchange Composite Reporting
System.

 

5.4                               Each Common Stock Unit shall be credited with
(or adjusted for) the same cash and stock dividends, stock splits and other
distributions and adjustments as are received by or applicable to one share of
common stock of the Company. All cash dividends and other cash distributions
credited to Common Stock Units shall be converted to additional Common Stock
Units by dividing each such dividend or distribution by the closing price of
common stock of the Company on the payment date for such dividend or
distribution, as reported by the New York Stock Exchange Composite Reporting
System.

 

5.5                               The value of the Common Stock Units credited
each Director shall be paid to the Director in cash on the dates specified in
Section 4.3 (or, if applicable, Section 4.5). The amount

 

6

--------------------------------------------------------------------------------

 

of each payment shall be determined by multiplying the Common Stock Units
payable on each date specified in Section 4.3 (or, if applicable, Section 4.5)
by the closing price of common stock of the Company on the day prior to the
payment date (or the next preceding business day if there are no sales on such
date), as reported by the New York Stock Exchange Composite Reporting System.

 

SECTION 6.
MISCELLANEOUS

 

6.1                               Each Director or former Director entitled to
payment of deferred fees hereunder from time to time may name any person or
persons (who may be named contingently or successively) to whom any deferred
Director’s fees earned by him and payable to him are to be paid in case of his
death before he receives any or all of such deferred Director’s fees.  Each
designation will revoke all prior designations by the same Director or former
Director, shall be in a form prescribed by the Company, and will be effective
only when filed by the Director or former Director in writing with the Secretary
of the Company during his lifetime. If a deceased Director or former Director
shall have failed to name a beneficiary in the manner provided above, or if the
beneficiary named by a deceased Director or former Director dies before him or
before payment of all the Director’s or former Director’s deferred Directors’
fees, the Company, in its discretion, may direct payment of the remaining
installments required by Section 4.3 to either:

 

(a)                                 any one or more or all of the next of kin
(including the surviving spouse) of the Director or former Director, and in such
proportions as the Company determines; or

 

(b)                                 the legal representative or representatives
of the estate of the last to die of the Director or former Director and his last
surviving beneficiary.

 

The person or persons to whom any deceased Director’s or former Director’s
deferred Directors’ fees are payable under this Section will be referred to as
his “beneficiary.”

 

6.2                               Establishment of the Plan and coverage
thereunder of any person shall not be construed to confer any right on the part
of such person to be nominated for reelection to the Board of Directors of the
Company, or to be reelected to the Board of Directors.

 

6.3                               Payment of deferred Directors’ fees will be
made only to the person entitled thereto in accordance with the terms of the
Plan, and deferred Directors’ fees are not in any way subject to the debts or
other obligations of persons entitled thereto, and may not be voluntarily or
involuntarily sold, transferred or assigned. When a person entitled to a payment
under the Plan is under legal disability or, in the Company’s opinion, is in any
way incapacitated so as to be unable to manage his financial affairs, the
Company may direct that payment be made to such person’s legal representative,
or to a relative or friend of such person for his benefit. Any payment made in
accordance with the preceding sentence shall be in complete discharge of the
Company’s obligation to make such payment under the Plan.

 

6.4                               Any action required or permitted to be taken
by the Company under the terms of the Plan shall be by affirmative vote of a
majority of the members of the Board of Directors then in office.

 

7

--------------------------------------------------------------------------------


 

6.5                               To the extent applicable, it is intended that
the Plan comply with the provisions of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code Section 409A”).  The Plan will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Plan to fail to satisfy Code Section 409A will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Code Section 409A).  Notwithstanding anything contained
herein to the contrary, for all purposes of this Plan, a Director shall not be
deemed to have had a termination of service as a Director until the Director has
incurred a separation from service as defined in Treasury Regulation
§1.409A-1(h) and, to the extent required to avoid accelerated taxation and/or
tax penalties under Code Section 409A and applicable guidance issued thereunder,
payment of the amounts payable under the Plan that would otherwise be payable
during the six-month period after the date of termination shall instead be paid
on the first business day after the expiration of such six-month period, plus
interest thereon, at a rate equal to the rate specified in Section 8.8 (to the
extent that such interest is not already provided to the Director under
Section 8.10), from the respective dates on which such amounts would otherwise
have been paid until the actual date of payment.  In addition, for purposes of
the Plan, each amount to be paid and each installment payment shall be construed
as a separate identified payment for purposes of Code Section 409A.

 

SECTION 7.
AMENDMENT AND DISCONTINUANCE

 

While the Company expects to continue the Plan, it must necessarily reserve, and
does hereby reserve, the right to amend or discontinue the Plan at any time;
provided, however, that any amendment or discontinuance of the Plan shall be
prospective in operation only, and shall not affect the payment of any deferred
Directors’ fees theretofore earned by any Director, or the conditions under
which any such fees are to be paid or forfeited under the Plan. Any
discontinuance of the Plan by the Company shall comply with the requirements of
Code Section 409A.

 

SECTION 8.
ALTERNATE PAYMENT OF FEES

 

8.1                               A Director who was first elected or appointed
to the Board of Directors before January 1, 2016 may, by written notice filed
with the Secretary of the Company prior to each calendar year, elect to receive
all or a portion of his fees earned in the following calendar year in accordance
with the provisions of Section 8.  An election under this Section 8.1 shall
become irrevocable as of December 31 of the calendar year prior to the year in
which such monthly and meeting fees will be earned (or, in the case of a new
Director elected or appointed before January 1, 2016, on the 30th day following
the Director’s first participation in the Plan and all plans that would be
aggregated with the Plan pursuant to Treasury Regulation  §1.409A-1(c)(2)(i),
provided that the compensation subject to such election relates solely to
services performed after the date of such election).

 

8.2                               If payment of a Director’s fees is made
pursuant to Section 8.1, such fees shall not be deferred and a portion of the
gross amount of such fees shall be paid currently in cash for the Director
directly to a “Grantor Trust” established by the Director in a form determined
by the Committee; and the balance of the gross amount of such fees shall be paid
currently in cash

 

8

--------------------------------------------------------------------------------


 

directly to the Director, provided that the portion paid directly to the
Director shall be an amount equal to the aggregate federal, state and local
individual income taxes attributable to the gross fees paid pursuant to this
Section 8.2 (determined in accordance with Section 8.14).  In no event shall
such fees be paid to the Grantor Trust or directly to the Director later than
the last day of the “applicable 2½ month period,” as such term is defined in
Treasury Regulation §1.409A-1(b)(4)(i)(A).

 

8.3                               The Company will establish and maintain four
separate accounts in the name of each Director who has made an election under
Section 8.1 as follows: a “Pre-Tax  Fee Account,” an “After-Tax Fee Account,” a
“Pre-Tax Stock Account” and an “After-Tax Stock Account” (collectively, the
“Accounts”).

 

(a)                                 The Pre-Tax Fee Account shall reflect the
total amount of any fees paid in cash to a Director or deposited to a Director’s
Grantor Trust, including the amount equal to the aggregate federal, state and
local individual income taxes attributable to the fees paid pursuant to
Section 8.2, and Interest to be credited to a Director pursuant to Section 8.8. 
The After-Tax Fee Account shall reflect such gross amounts but shall be
maintained on an after-tax basis.

 

(b)                                 The Pre-Tax Stock Account shall reflect the
total amount of fees converted to Common Stock Units pursuant to Section 5,
including the amount equal to the aggregate federal, state and local individual
income taxes attributable to the fees paid pursuant to Section 8.2, and any
adjustments made pursuant to Section 8.9. The After-Tax Stock Account shall
reflect such gross amounts but shall be maintained on an after-tax basis.

 

(c)                                  The Accounts established pursuant to this
Section 8.3 are for the convenience of the administration of the Plan and no
trust relationship with respect to such Accounts is intended or should be
implied.

 

8.4                               As of the end of each calendar year, the
Company shall adjust each Director’s Pre-Tax Fee Account as follows:

 

(a)                                 FIRST, charge, in any year in which the
Director is entitled to receive a distribution from his or her Grantor Trust, an
amount equal to the distribution from the fee account maintained thereunder that
would have been made to the Director if the aggregate amounts paid according to
Section 8.2 had instead been deferred under Section 3;

 

(b)                                 NEXT, credit an amount equal to the gross
amount of any fees paid for that year, not converted to Common Stock Units, that
are paid to the Director (including the amount deposited in the Director’s
Grantor Trust and the amount equal to the aggregate federal, state and local
individual income taxes attributable to the fees paid pursuant to Section 8.2)
according to Section 8.2; and

 

(c)                                  FINALLY, credit an amount equal to the
Interest earned for that year according to Section 8.8.

 

9

--------------------------------------------------------------------------------


 

8.5                               As of the end of each calendar year, the
Company shall adjust each Director’s After-Tax Fee Account as follows:

 

(a)                                 FIRST, charge, in any year in which the
Director is in receipt of a benefit distribution from his or her Grantor Trust,
an amount equal to the product of (i) the distribution that would have been made
to the Director if the aggregate amounts paid according to Section 8.2 had
instead been deferred under Section 3, multiplied by (ii) a fraction, the
numerator of which is the balance in the Director’s After-Tax Fee Account as of
the end of the prior fiscal year and the denominator of which is the balance of
the Director’s Pre-Tax Fee Account as of that same date;

 

(b)                                 NEXT, credit an amount equal to the fees not
converted to Common Stock Units that are paid that year to the Director directly
to the Director’s Grantor Trust according to Section 8.2; and

 

(c)                                  FINALLY, credit an amount equal to the
After-Tax Interest earned for that year according to Section 8.8.

 

8.6                               As of the end of each calendar year, the
Company shall adjust each Director’s Pre-Tax Stock Account as follows:

 

(a)                                 FIRST, charge, in any year in which the
Director is entitled to receive a distribution from his or her Grantor Trust, an
amount equal to the distribution that would have been made to the Director if
the aggregate amount of fees paid according to Section 8.2 had instead been
deferred under Section 3 and the adjustments had been made under Section 5;

 

(b)                                 NEXT, credit an amount equal to the total
amount of any fees for that year that are converted to Common Stock Units and
paid to the Director (including the amount deposited in the Director’s Grantor
Trust and the amount equal to the aggregate federal, state and local individual
income taxes attributable to the fees paid pursuant to Section 8.2) and
allocated to the Stock Account maintained thereunder) according to Section 8.2;
and

 

(c)                                  NEXT, credit an amount equal to the net
earnings of the Director’s Grantor Trust for the year; and

 

(d)                                 FINALLY, credit an amount equal to the Book
Value Adjustments to be made for that year according to Section 8.9.

 

8.7                               As of the end of each calendar year, the
Company shall adjust each Director’s After-Tax Stock Account as follows:

 

(a)                                 FIRST, charge, in any year in which the
Director is entitled to receive a distribution from his or her Grantor Trust, an
amount equal to the product of (i) the distribution that would have been made to
the Director if the aggregate amounts paid according to Section 8.2 had instead
been deferred under Section 3 and the adjustments had been made under Section 5,
multiplied by (ii) a fraction, the numerator of which is

 

10

--------------------------------------------------------------------------------


 

the balance in the Director’s After-Tax Stock Account as of the end of the prior
fiscal year and the denominator of which is the balance of the Director’s
Pre-Tax Stock Account as of that same date;

 

(b)                                 NEXT, credit an amount equal to the fees
converted to Common Stock Units that are paid that year to the Director directly
to the Director’s Grantor Trust and allocated to the Stock Account maintained
thereunder according to Section 8.2; and

 

(c)                                  NEXT, credit an amount equal to the net
earnings of the Director’s Grantor Trust for the year; and

 

(d)                                 FINALLY, credit an amount equal to the Book
Value Adjustments to be made for that year according to Section 8.9.

 

8.8                               The Director’s Pre-Tax Fee Account and
After-Tax Fee Account shall be credited with interest as follows:

 

(a)                                 As of the end of each calendar year, a
Director’s Pre-Tax Fee Account shall be credited with interest (“Interest”) at
the following rate:

 

(i)                                     the average of the “prime rate” of
interest set forth on the Bloomberg Screen BTMM or comparable successor
quotation service on the first business day of January and the last business day
of each month of the fiscal year; plus

 

(ii)                                  two hundred twenty-five (225) basis
points.

 

(b)                                 As of the end of each calendar year, a
Director’s After-Tax Fee Account shall be credited with the amount of Interest
set forth above, multiplied by (one minus the aggregate of the applicable
federal, state and local individual income tax rates and employment tax rate,
determined in accordance with subsection 7.5) (the “After-Tax Interest”).

 

8.9                               As of the end of each calendar year, a
Director’s Pre-Tax Stock Account and After-Tax Stock Account shall be adjusted
as provided in Section 5.4, to the extent applicable, and shall also be adjusted
to reflect the increase or decrease in the fair market value of the Company’s
common stock determined in accordance with Section 5.5, except that (i) any
reference to the payment date in such Section shall mean December 31 of the
applicable calendar year for purposes of this Section, and (ii) adjustments to
the After-Tax Stock Account shall be made on an after-tax basis.  Such
adjustments shall be referred to as “Book Value Adjustments.”

 

8.10                        In addition to any fees paid to a Director’s Grantor
Trust under Section 8.2 during the year, the Company shall also make a payment
(an “Interest Payment”) with respect to each Director who has established a
Grantor Trust for each year in which the Grantor Trust is in effect.  The
Interest Payment shall equal the excess, if any, of the gross amount of the
Interest credited to the Director (as defined in Section 8.8(a)), over the net
earnings of the Director’s Grantor Trust for the year, and shall be paid within
the thirty (30)-day period beginning April 1 of the following calendar year.  A
portion of such gross Interest Payment, equal to the excess, if any, of

 

11

--------------------------------------------------------------------------------


 

the Net Interest Accrual over the net earnings of the Director’s Grantor Trust,
shall be deposited in the Director’s Grantor Trust, with the balance paid to the
Director; provided, however, in the event that the net earnings of the
Director’s Grantor Trust exceeds the Net Interest Accrual, a distribution from
the Grantor Trust shall be required in accordance with Section 8.15.  A
Director’s Net Interest Accrual for a year is an amount equal to the After-Tax
Interest credited to the Director’s After-Tax Fee Account for that year in
accordance with Section 8.8(b).

 

8.11                        In addition to the fees paid under Section 8.2
during the year and the Interest Payment described above, the Company shall also
make a payment (a “Principal Payment”) with respect to each Director who has
established a Grantor Trust for each year in which the Grantor Trust is in
effect, to be credited to the Stock Account maintained thereunder.   The
Principal Payment shall equal the excess, if any, of 75 percent of the fair
market value (as determined in accordance with Section 6.5) of the balance of
the Director’s Pre-Tax Stock Account on December 31 over the balance in the
Stock Account maintained under the Director’s Grantor Trust as of that same
date, and shall be paid within the thirty (30)-day period beginning April 1 of
the following calendar year.  For the calendar year in which the last
installment distribution is made from the Director’s Grantor Trust (meaning, the
year that is X years following the year of the event triggering the payments,
where X is the same number of years served by the Director), the payment made
under this Section 8.11 shall equal the excess, if any, of 100 percent of the
balance of the Director’s After-Tax Stock Account over the balance in the Stock
Account maintained under the Director’s Grantor Trust as of that same date.

 

8.12                        Each Director’s Grantor Trust assets shall be
invested solely in the instruments specified by investment guidelines
established by the Committee.  Such investment guidelines, once established, may
be changed by the Committee, provided that any change shall not take effect
until the year following the year in which the change is made and provided
further that the instruments specified shall be consistent with the provisions
of Section 3(b) of the form of Grantor Trust established by the Committee.

 

8.13                        For purposes of Section 8, a Director’s federal
income tax rate shall be deemed to be the highest marginal rate of federal
individual income tax in effect in the calendar year in which a calculation
under this Section is to be made and state and local tax rates shall be deemed
to be the highest marginal rates of individual income tax in effect in the state
and locality of the Director’s residence on the date such a calculation is made,
net of any federal tax benefits without a benefit for any net capital losses.
Notwithstanding the preceding sentence, if a Director is not a citizen or
resident of the United States, his or her income tax rates shall be deemed to be
the highest marginal income tax rates actually imposed on the Director’s
benefits under this Plan or earnings under his or her Grantor Trust without a
benefit for any net capital losses.

 

8.14                        If a portion of a Director’s fees have been paid to
a Grantor Trust pursuant to Section 8.2, then those fees and earnings thereon
shall be paid to him from the Grantor Trust in the order in which they were
earned (i.e., the fees for the earliest year of service as a Director will be
the first fees distributed from the Grantor Trust(s), the fees for the next
earliest year of service as a Director will be paid on the anniversary of the
payment of the first installment, etc.).  The distribution of a Director’s fees
shall continue until all fees which the Director is entitled to receive under
the Plan shall have been paid in accordance with the terms of the Grantor
Trust(s).

 

12

--------------------------------------------------------------------------------


 

8.15                        AbbVie, as the administrator of the Director’s
Grantor Trust, may direct the trustee to distribute to the Director from the
income of such Grantor Trust, a sum of money sufficient to pay the taxes on
trust earnings for such year, to the extent a sufficient sum of money has not
been paid to the Director pursuant to Section 8.10 or 8.11, as applicable.  The
taxes shall be determined in accordance with Section 8.13.

 

8.16                        AbbVie, as the administrator of the Director’s
Grantor Trust, may direct the trustee to pay the appropriate federal, state and
local individual income taxes attributable to the fees and other payments paid
to the Director pursuant to Sections 8.2, 8.10 and 8.11 to the applicable tax
authorities on behalf of the Director.  The taxes shall be determined in
accordance with Section 8.13.

 

13

--------------------------------------------------------------------------------
